TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 8, 2013



                                     NO. 03-11-00654-CR


                               William Ray Sponsler, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
               MODIFIED AND, AS MODIFIED, AFFIRMED --
                   OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgments of

conviction, but that such error does not require the judgments of conviction be reversed: IT IS

THEREFORE considered, adjudged and ordered that the trial court’s judgments of conviction

are modified as follows: (1) the judgment of conviction for possession of a controlled substance

shall reflect that the “Charged Punishment Range” is “Second Degree Felony” and that the “Plea

to Enhancement Paragraphs” is “True”; (2) the judgment of conviction for unlawful possession

of a firearm by a felon shall reflect that the “Charged Punishment Range” is “Third Degree

Felony” and that the “Plea to Enhancement Paragraphs” is “True.” As so modified, the trial

court’s judgments of conviction are affirmed. It FURTHER appearing to the Court that the
appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that

this decision be certified below for observance.